Citation Nr: 1618754	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  10-29 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio



THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1968 to July 1970.
This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Cleveland, Ohio RO.  In March 2015, this matter was remanded for additional development (by a Veterans Law Judge other than the undersigned).  The case is now assigned to the undersigned.


FINDING OF FACT

At no time under consideration is the Veteran's PTSD shown to have been manifested by symptoms productive of impairment greater than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; symptoms productive of occupational and social impairment with reduced reliability and productivity are not shown.


CONCLUSION OF LAW

A rating in excess of 30 percent for PTSD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code (Code) 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A June 2010 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating, and a June 2015 supplemental SOC readjudicated the matter after further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  

The Veteran's pertinent treatment records have been secured.  He was afforded VA examinations in September 2008 and April 2015; those examinations are reported in greater detail below, and are cumulatively adequate for rating purposes, as the reports contain the information necessary for consideration of the applicable criteria.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

PTSD is rated under the General Rating Formula for Mental Disorders.  A 30 percent evaluation is warranted when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and the plain language of this regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). "[I]n the context of a 70[%] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 117.  Therefore, although the veteran's symptoms are the "primary consideration" in assigning a disability evaluation under § 4.130, the determination as to whether the veteran is entitled to a 70% disability evaluation "also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.  

The Board has considered the Veteran's assigned Global Assessment of Functioning (GAF) scores, as documented in the record.  These ratings reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM).  [Per recent regulation revision, use of DSM-IV has been supplanted by DSM-5, which has not incorporated use of GAF scores.  As the matter arose when the previous regulatory criteria were in effect, the GAF scores will be considered as evidence pertaining to the status of the disability at the points they are assigned]  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130 (2013).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remissions.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.   

On September 2008 VA examination, the Veteran reported that he worked for a steel company for 32 years until the company shut down in 1999; he reported no problems at work.  He reported that he has seven children; remains in touch with all his children and grandchildren, and lives with a daughter.  He also reported that he maintains a few social relationships, and is in touch with well-established friends when possible, but stays in most of the time.  He reported no problematic substance abuse.  He did not have a legal history of assaultiveness but stated that once started he does not know when to stop; he stayed out of stressful situations and away from others.  He denied any history of suicide attempts.

On mental status examination, there was no impairment of thought process or communication.  The Veteran reported no delusions or hallucinations.  His eye contact and interaction were appropriate.  He reported no problems with personal hygiene and other basic activities of daily living.  He was alert and oriented to all spheres, and reported no memory loss or impairment, obsessive or ritualistic behavior, or panic attacks.  He had no problems with rate and flow of speech.  He reported ongoing anxiety and he used cognitive strategies such as telling himself to "just deal with it".  No impaired impulse control was noted.  He reported ongoing sleep impairment, sleeping approximately 3 to 4 hours per night and waking due to ringing in his ears.  He reported staying away from stressful situations that would require talking through but in response to which he might inappropriately attack.  He reported numbing of general responsiveness and lack of effort to get engaged in activities in general.  He reported physiological reactions of sweating, tearfulness, and shakiness.  The diagnosis was PTSD, and the examiner assigned a GAF score of 55.

Based on this evidence, the October 2008 rating decision on appeal granted service connection for PTSD, rated 30 percent.

On March 2009 VA treatment, the Veteran reported that he was always on guard, he had bad nightmares three times per week, and avoided crowds and elevators.  He reported impaired sleep.  He reported often feeling irritated by small things but he tended to conceal it.  He reported frequent checking behaviors, including checking the doors once or twice during the night.  He reported making little effort to become engaged with other people and feeling anxious in crowds.  He lived with a daughter and one grandchild and enjoyed taking care of his young granddaughter.  On mental status examination, he was alert and cooperative.  His speech was fluent, logical, coherent, and normal in rate and rhythm.  His affect was appropriate to topics being discussed but somewhat anxious and constricted, and his mood was overall anxious.  His cognition was grossly free of any delusional material, and his memory was intact both long-term and short-term.  His reasoning and judgment were intact, and he denied any homicidal or suicidal ideation.  The diagnosis was chronic PTSD and a GAF score of 55 was assigned.

On May 2010 VA psychiatric treatment, the Veteran reported occasional irritability and an elevated anxiety level; he would generally fall into ruminative thinking about catastrophes that may never occur.  He reported generally falling asleep by midnight and awakening around 3:00 in the morning for about 15 minutes, and then sleeping lightly off and on until 8:00, with some drowsiness during the day.  His energy level and concentration were fair at best.  On mental statue examination, he was alert and cooperative, his speech was logical and coherent, and his affect and mood were anxious.  His cognition was free of delusional materia.  His memory, orientation, reasoning and judgment were intact, and he denied any homicidal or suicidal ideation.

On April 2015 VA examination, the diagnoses included other trauma- and stressor-related disorder, and other specified anxiety disorder; the examiner opined that the Veteran's fear of being in crowded or small, enclosed spaces was attributable to the second diagnosis, and all other symptoms were attributable to the first diagnosis.  The examiner opined that the Veteran's psychiatric diagnoses resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner opined that all of the indicated level impairment is attributable to the diagnosed trauma- and stressor-related disorder.  The Veteran reported that he was the last survivor of his family of origin; he was close to his brother, who had just recently died of cancer.  He had been divorced since 1999 and had not dated anyone else since then.  He reported that he had very good relationships with his six children, and he lived with a daughter.  He had not worked since his employer went out of business in 1999; the business closure was "a kick in the head".  The examiner noted that the Veteran received VA mental health counseling in 2009 and 2010, and that his last VA mental health treatment visit was in May 2010; he had not had any mental health treatment since that time and he was not currently taking any psychiatric medications.  He reported feeling depressed once in a while, and spent most of his time at home watching television, mostly the news.  He reported that his daughter did all of the housework and paid his bills, stating that he would mess up if he paid his own bills.  He sent to church but he would leave if he was unable to sit in the back.  He reported getting anxious in enclosed spaces such as elevators.  He reported having no friends or social activities; he belonged to the American Legion but seldom attended gatherings.  He reported falling asleep without difficulty but awakening due to noises or nightmares about three hours later and being unable to return to sleep.  He reported having one nightmare in the previous month.  The examiner opined that the Veteran did not fully meet either DSM-IV or DSM-5 diagnostic criteria for PTSD at that time.  The Veteran's responses regarding current symptoms were vague or inconsistent, and he could not cite any specific avoidance behaviors related to his combat experiences.  He did not see any connection between his Vietnam experiences and his anxiety about crowds and small or enclosed spaces; therefore, he did not endorse any Criterion C experiences.  He also did not endorse Criterion D symptoms.  He described some mild to moderate hyperarousal symptoms (Criterion E).  He denied panic attacks, anxiety (other than that associated with crowds or enclosed spaces), and psychotic symptoms.  He denied any physical altercations, anger problems, legal involvements, or use of alcohol or illicit substances.  His reported symptoms included hypervigilance, exaggerated startle response, problems with concentration, anxiety, chronic sleep impairment, and flattened affect.  On mental status examination, he was alert and oriented to all spheres.  His affect was flat and reserved, and he tended to give brief answers.  His responses were organized, logical, coherent and relevant.  There was no evidence of psychosis, including delusions, hallucinations or paranoia.

The 2015 VA examiner noted the representative's brief quoting a diagnosis from a 1977 special neuropsychiatric examination of "residual concussion with infrequent post-concussion headaches and anxiety neurosis with depressive features, chronic, mild ... he developed a neurosis condition at the time of the accident and still has it."  The examiner opined that the punctuation of the statement is ambiguous, leading to a possible interpretation that the "anxiety neurosis" was part of the diagnosis of "residual concussion".  The examiner opined that it would be clear and unmistakable error had the "anxiety neurosis" been viewed as part of a "residual concussion", noting that a neurosis (now an obsolete term except among psychoanalysts) is by definition a relatively mild mental disorder that is not caused by an organic condition, such as a brain injury.  The examiner noted that a 2009 VA TBI examiner concluded there was no evidence of a TBI or mTBI and found only anxiety symptoms attributable to PTSD, stating that if no TBI symptoms were present in 2009, then none would be present on the current examination, since the symptoms of TBI do not appear years after the injury.  Therefore, the examiner opined that no current psychiatric symptoms are attributable to TBI.  The examiner opined that the Veteran does not currently meet DSM-IV or DSM-5 diagnostic criteria for PTSD, though he does have some symptoms that are a continuation and progression of the symptoms previously diagnosed as PTSD.  The examiner opined that the most appropriate diagnosis for the symptoms is other trauma- and stressor-related disorder.  The examiner further opined that the severity of the Veteran's symptoms appears not significantly different than it was at the time of the prior exam, except that he had a few friends at that time and now reported having none.  The examiner opined that the Veteran meets the DSM-5 diagnostic criteria for other specified anxiety disorder, based on his anxiety about being in crowds or small, enclosed spaces.  The examine opined that, since this symptom was not mentioned in the 2008 examination or in any of the subsequent VA progress notes, and since the Veteran did not attribute the issue to combat exposure, it is not as least as likely as not that this disorder is proximately due to or the result of an in-service event or events.  The examiner opined that the Veteran's ability to understand and follow instructions, and his ability to retain instructions as well as sustain concentration to perform simple tasks, his ability to accept supervision and/or criticism, and his ability for impulse control in the work setting, is not impaired.  The examiner opined that the Veteran's ability to sustain concentration to task persistence and pace, and his ability to respond appropriately to coworkers/supervisors/the general public is moderately impaired.  The examiner opined that the Veteran's ability to work in groups is markedly impaired due solely to other specified anxiety disorder.

Additional VA treatment records through May 2015 reflect symptomatology largely similar to that shown on the examinations described above.

Initially, the Board notes that the Veteran has also established service-connection for residuals, brain concussion, manifested by headaches, etc., and other somatic complaints and neurotic reaction (and that those symptoms are not for consideration herein; see 38 C.F.R. § 4.14)..

Taken as a whole, the medical evidence shows that the impairment from the Veteran's PTSD more nearly approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, contemplated by a 30 percent rating, rather than the reduced reliability and productivity required for a 50 percent evaluation.  For example, on September 2008 VA examination, the Veteran reported that he maintained a few social relationships, but he stayed in most of the time and he stayed out of stressful situations and away from others.  There was no impairment of thought process, communication, memory, speech, or impulse control.  He reported sleep impairment and he stayed away from stressful situations.  On April 2015 VA examination, the examiner opined that the Veteran's psychiatric diagnoses result in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The was maintaining very good relationships with his six children, had not sought mental health treatment since May 2010, and was not currently taking any psychiatric medication.  He reported feeling depressed once in a while, spent most of his time at home watching television, and attended church and infrequent American Legion gatherings.  Notably, the examiner opined that the Veteran did not fully meet either DSM-IV or DSM-5 diagnostic criteria for PTSD, though he did have some symptoms that were a continuation and progression of symptoms previously diagnosed as PTSD.  The examiner also opined that the severity of the Veteran's symptoms did not appear significantly different than it was at the time of the prior examination, except that he had no longer had a few friends.  He has not displayed symptoms such as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, or any other symptoms of similar gravity.  In short, the Board finds that the evidence is indicative of no greater impairment than that contemplated by the 30 percent rating currently assigned.   

The next higher, 50 percent, rating requires occupational and social impairment with reduced reliability and productivity.  Here, reduced reliability and productivity simply are not shown.  Instead, as described above, the Board finds that the Veteran's PTSD disability picture is one consistent with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation).

The Board notes that the Veteran's GAF scores are not inconsistent with the rating currently assigned, and of themselves do not provide a separate basis for increasing the rating.  

The Board also notes the lay statements submitted by the Veteran in support of this claim.  Those statements detail the types of problems that result from his PTSD symptoms.  The levels of functioning impairment described by the Veteran are encompassed by the criteria for the 30 percent rating assigned; they do not support the assignment of a higher schedular rating at any time.

All symptoms of the Veteran's PTSD are encompassed by the schedular criteria (outlined above), and those criteria are therefore not inadequate.  Hence, referral of this case to the Compensation Service Director for consideration of an extraschedular rating is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, the matter of a total disability rating based on individual unemployability due to service-connected disability (TDIU) is not raised by the record.  The Veteran stopped working when his employer closed, and he has apparently not since sought work.  Notably, TDIU is not specifically alleged.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).





ORDER

A rating in excess of 30 percent for PTSD is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


